 STANDARD PRESSStandard Press Steel Company-Industrial FastenerDivision-Cleveland Cap ScrewandInternationalUnion,UnitedAutomobile,AerospaceandAgricultural ImplementWorkers of America,UAW, Petitioner.Case 8-RC-7568June 11, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSPursuantto a Stipulation for Certification UponConsentElectionapprovedby the RegionalDirector for Region 8 on July 11, 1969, an electionby secret ballot was conducted on July 25, 1969,under the direction and supervision of the said Re-gionalDirector,amongthe employees in the stipu-lated unit. At the conclusion of the election, thepartieswere furnished a tally of ballots, whichshowed that, of approximately 460 eligible voters,447 cast ballots, of which 188 were cast for, and254 against, the Petitioner. Five were challenged, anumber insufficient to affect the results of the elec-tion.Thereafter, on July 31, 1969, the Petitionerfiled timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoardRulesandRegulations,theRegionalDirector conducted an investigation and on August13, 1969, issued his Report on Objections, in whichhe recommended that the objections be overruledand that a certification of results of election issue.The Petitioner filed timely exceptions to the Re-gionalDirector's report, and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthe meaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning representationof employees of the Em-ployer withinthe meaningof Section 9(c)(1) andSection2(6) and (7) of the Act.4. In accordance with a stipulation of the parties,we find that the following unit is appropriate for thepurposes of collectivebargainingwithin the mean-STEEL COMPANY265ing ofSection 9(b) of the Act:All productionand maintenanceemployees,including groupleaders,at the Employer'sCleveland, Ohio, plant, but excluding all officeclericalemployees, professional employees,guards,and supervisors as defined in the Act.5.On July 24, the day before the election, theEmployer distributed cloth bags, eachcontaining105 pennies, to all the hourly rated employees. At-tached to each bag was a card,on one sideof whichwas printed the following:Here are105 pennies. This isthe average em-ployee cost per hour to your Company for theemployee benefits at CCS.This represents the cost of such benefits aslisted below and others:PensionMedical CareLifeInsuranceAccidental Death and DismembermentGear PlanPaid HolidaysVacationsSick and AccidentInsuranceThese benefits are only a part of the continuingprogress in providing SECURITY!On the reverse side, the card showed the follow-ing:FOR YOUR JOB SECURITYVOTE NO UNION!!NOThe bags with the cards were distributed in thetimeclock area of the plant between 6:30 and 8a.m., and from 3 to 6 p.m. The employees whowere absent or on vacation on July 24 receivedtheir bags and cards during the week after the elec-tion. It appears that the Employer's average costper hour of employees' benefits paid by the Em-ployer for each employee amounted to $1.05.Petitioner's objections claim that the Employerinterferedwith the election by its conductdescribedabove.ContrarytotheRegionalDirector, we find merit in this contention.By its bag of pennies and the explanation pro-vided on the one side of the card attached thereto,theEmployer gave the employees a dramaticdemonstration of its "continuing progress in provid-ing SECURITY." On the reverse side of the verysame card, however, the employees were warned183 NLRB No. 33 266DECISIONSOF NATIONALLABOR RELATIONS BOARDthat "FOR YOUR JOB SECURITY VOTE NOUNION" in the election scheduled for the followingday. As we read this side of the card it pointedlylinks continued job security with a no-union vote.We think that this wasthe messageintended by theEmployer and received by the employees. In viewof this threat of loss of benefits we findan inter-ference with the election herein which requires thatthe election be set aside.Accordingly, we shall order that the election beset aside and direct that a second election be held.ORDERIt is hereby ordered that the election conductedon July 25, 1969, be, and it herebyis, set aside.[Direction of Second Election' omitted frompublication.]' In order to assure that all eligible votersmay havethe opportunity to beinformed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a listof votersand their ad-dresses which may be used to communicatewith themExcelsior Un-derwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must befiled bythe Employer with the Regional Director for Region 8 within7 days afterthe date of issuance of the Notice of SecondElection bythe RegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time tofile thislist shall be granted by theRegional Director except in extraordinary circumstances Failure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed